Citation Nr: 0410972	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for dysthymia with 
depression.  

5.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

6.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a heart disability claimed as 
tachycardia.

7.  Entitlement to individual unemployability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to June 1964 and 
from January and from July 1965 to December 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from decisions from the Department of Veterans Affairs (VA) 
Roanoke, Virginia Regional Office (RO).  

In October 2000, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  A transcript of the 
hearing has been prepared and associated with the claims folder.

The issues of entitlement service connection for PTSD and TDIU are 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further action 
is required on the part of the appellant.  


FINDINGS OF FACT

1.  Records from the veteran's period of active duty include 
documentation of complaints of knee pain with no bone or joint 
pathology.  

2.  The veteran's current knee problems are primarily manifested 
by complaints pain and discomfort.  These symptoms do not 
represent a finding of an underlying disability of the knees, 
inasmuch as they are productive of no physical or functional 
impairment.

3.  The overwhelming weight of the evidence demonstrates that a 
chronic left ankle disability was not shown or demonstrated in 
service, nor is such a disability etiologically related to service 
or any event or occurrence therein.

4.  The overwhelming weight of the evidence demonstrates that 
dysthymia with depression was not shown or demonstrated in 
service, nor is such a disability etiologically related to service 
or any event or occurrence therein.

5.  A March 1982 rating decision denied service connection for a 
heart disability claimed as tachycardia.  After appellant was 
provided timely notification of that rating decision, he did not 
file a timely substantive appeal therewith.  It was held that 
there was no evidence of heart pathology in service or thereafter 
for years until tachycardia was reported.

6.  Additional evidence submitted subsequent to said unappealed 
March 1982 rating decision, which denied service connection for 
claimed heart disability, claimed as tachycardia when viewed in 
the context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific matter 
under consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2003).

2.  A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2003).

3.  A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.303 (2003).

4.  Dysthymia with depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, (2003).

5.  Evidence received subsequent to the unappealed March 1982 
rating decision, which service connection for a heart disability 
claimed as tachycardia is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.302(a) (2001-2003); Manio v. Derwinski, 1 
Vet. App. 140 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible.  The 
Court decision did not contain a remedy under such facts, and 
there appears to be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to this 
issue.  There is no indication that there is additional evidence 
to obtain, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
Chapter 51 of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The changes in law have amended the requirements 
as to VA's development efforts in this case, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide a 
claimant who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or evidence 
and to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the statute, 
"and do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the appellant's 
claim file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be complete.  
By virtue of the July 2000 Statement of the Case (SOC), May 2003 
Supplemental Statement of the Case, and associated correspondence 
issued since the appellant filed his claims, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to obtain 
evidence on his behalf.  Thus, he has essentially been told to 
submit any evidence he has, completing notice of the 4 elements of 
Pelegrini.

The RO also advised the appellant of the evidence obtained and 
considered in deciding his claims, in the May 2003 SSOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the May 2003 SSOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims folder, 
and that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file providing 
notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during the 
pendency of this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding of 
the Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, the recently enacted statute, Public Law 
No. 108-183, has essentially reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more development or procedural steps.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 F.3d 
1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

The service medical records reflect that in February 1962, the 
veteran was seen with complaints of knee pain.  A diagnosis was 
not provided.  Also in February 1962, he sustained an injury to 
his left foot subsequent to a jump off a personnel carrier.  In 
March 1962, he complained of an injury sustained to the left knee.  
A physical examination revealed contusion, left knee.  X-rays 
revealed no evidences of fractures.  In April 1962, he complained 
of knee symptomatology.  The physical examination was normal.  In 
March 1970, the veteran reported that he felt nervous, however, 
there were no signs of depression.  In February 1971, he was seen 
due to a three-week history of left Achilles tendon pain after 
forced march.  The physical examination revealed full range of 
motion, no swelling or tenderness along Achilles.  He was placed 
on L-3 profile for two weeks.  In October 1971, the veteran 
complained of nervousness.  It was noted that he had been in 
Okinawa for eight months and disliked it.  The diagnosis was 
anxiety reaction.  In January 1972, the veteran was seen with 
complaints right knee pain.  In June 1971, plantar warts were 
removed from the veteran's left foot.  

VA hospitalization report dated in January 1975 reflects that the 
veteran was involved in a motorcycle accident in December 1974 and 
sustained a compound comminuted fracture of the left tibia.  The 
wound was debrided and closed in the emergency room.  He presented 
with a long leg cast on the left leg.  He was told that his 
reduction was unsatisfactory and would require reduction under 
general anesthesia with probable insertion of pins.  

VA hospitalization report dated in January 1976 reflects that the 
veteran was treated for nonunion of fracture of distal left tibia 
with probable infection in the fracture site.  

VA treatment records dated from October 1996 to January 1999 show 
that the veteran was treated for left foot ulcer, hypertension, 
dysthymia with depression, degenerative joint disease, stasis 
dermatitis, left ankle, and left foot callouses.  In November 
1997, he complained of right knee pain.  A physical examination 
revealed normal right knee.  The records reflect that the veteran 
was initially seen with complaints of depression in December 1998.  

A February 1997 report from Virginia Department of Rehabilitative 
Services reflects that the veteran was evaluated for arthritic 
impairment.  The veteran reported that he sustained a compound 
fracture to both bones of the left lower leg and since experienced 
recurrent episodes of leg swelling and pain accompanied by 
bilateral knee discomfort.  The pertinent impressions were stasis 
dermatitis with edema subsequent to traumatic injury, left lower 
extremity, and hypertension.  

VA hospitalization report dated in May 1998 reflects that the 
veteran underwent sigmoid colectomy, repair of colovescical 
fistula.  The hospital report also reflects the following 
diagnoses hypertension and status post motor vehicle accident, 
left ankle open fracture in 1991.  A physical examination of the 
lower extremities revealed full range of motion.  

The veteran underwent a VA Agent Orange examination in October 
2000.  The pertinent diagnosis was hypertension.  

VA treatment records dated in March 2001 show that the veteran was 
treated for hypertension.  

II.  Pertinent Law and Regulations
 for Service Connection Claims

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty, or for aggravation of a preexisting 
injury in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given to 
the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, the 
official history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, lay 
evidence) of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

III.  Service connection 
for right and left knee disabilities

The veteran maintains that he sustained bilateral knee disorders 
while serving on active duty.  

The records from the veteran's period of active duty include 
documentation of complaints of bilateral knee pain and aching with 
no bony or joint pathology clinically identified.  

Since it is clear that at least complaints of knee problems were 
documented during active service, the Board's analysis must then 
turn to the matters of the presence of a current disability, and a 
nexus, or link, between the current disability and the veteran's 
military service.

The veteran's current knee problems are primarily manifested by 
complaints of pain discomfort.  Post service medical records have 
revealed no physical limitation of the knees.  The records have 
shown full range of motion of the lower extremities.  A diagnosis 
of a chronic knee disorder has not been provided.  

No functional impairment of the knees has been identified at any 
time post-service.  While the Board does not dispute that the 
veteran has symptoms of pain and discomfort these symptoms, do not 
represent a finding of an underlying disability of the knees, 
inasmuch as they are productive of no physical or functional 
impairment.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for symptoms unaccompanied 
by a diagnosed disability).

The Board notes that, although the veteran has claim service 
connection for right and left knee disabilities, the Board is 
unable to find a current diagnosis of knee disability of record.  
Thus, there is no disability to service connect.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates against 
the claim of entitlement to service connection for right and left 
knee disabilities.  In essence, there is no evidence of current 
bilateral knee disabilities that exist.  In the absence of a 
currently diagnosed disability of the knees, the claim must be 
denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).

IV.  Service connection 
for a left ankle disability

The veteran contends that service connection should be granted for 
a left ankle disability.  Although the evidence shows that the 
veteran currently has a left ankle disability manifested as stasis 
dermatitis, no competent medical evidence has been submitted to 
show that this disability is related to service or any incident 
thereof.  On the other hand, while in 1964 the veteran sustained 
an injury to his left foot subsequent to a jump in service, X-rays 
were negative for a fracture.  The veteran was also treated for 
left Achilles tendonitis in 1971.  The veteran was provided a L-3 
profile for two weeks and returned to duty.  Thereafter, the 
service medical records make no further mention of left foot 
problems.  In essence, the service medical records reflect that, 
although the veteran sustained a left foot injury and treatment 
for left Achilles tendonitis during service, it appears to have 
been acute and to have resolved by the time of the veteran's 
separation.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the veteran's 
claims of entitlement to service connection for a left ankle 
disability.  In essence, we conclude that the veteran's current 
left ankle disability was not incurred as a result of left foot 
injury sustained in service or any incident therein.  In reaching 
this conclusion, the Board finds the most probative evidence of 
record to be the report of the March 1997 Virginia Department of 
Rehabilitative Services report and the VA hospitalization reports 
dated in May 1998, January 1975, and January 1976.  The 1975 and 
1976 hospitalization reports reflect that the veteran sustained 
fractures of the left tibia and fibula in December 1974.  The 
December 1998 hospitalization report reflects a diagnosis for 
status post motor vehicle accident, left ankle fracture in 1991.  
Additionally, the March 1997 report reflects stasis dermatitis 
with edema consequent to traumatic injury, left lower extremity.  
In this case it appears that there was an intervening injury in 
approximately 1974, with resultant left ankle disability.  There 
is no competent evidence linking a left ankle disability to active 
duty, nor has the veteran identified any competent source for an 
opinion linking a left ankle disability to service or any incident 
thereof.  

Under these circumstances, it is the Board's conclusion that a 
basis upon which to establish service connection for a left ankle 
disability is not presented.  The preponderance of the evidence is 
against the claim in this regard, and service connection must be 
denied.

V.  Service connection
 for dysthymia with depression

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is against 
the veteran's claim.  In essence, the evidence of record 
demonstrates that the veteran's current dysthymia with depression 
was not incurred in or aggravated by active military service.  

The service medical records show that the veteran was seen and 
treated for anxiety reaction in 1971.  There is no evidence that 
he was treated for the condition on more than one occasion.  Based 
upon these findings, the Board concludes that the veteran's 
anxiety reaction was acute and transitory and resolved with 
treatment during service.  

Although the evidence shows that the veteran currently has been 
diagnosed with dysthymia with depression, no competent medical 
evidence has been identified or submitted to show that this 
disability is related to service or any incident thereof.  On the 
other hand, the record reflects that the first post-service 
evidence of record of dysthymia with depression is from 1998, 
approximately 26 years after the veteran's separation from 
service.  Furthermore, none of the examiners who have examined the 
veteran related his dysthymia with depression to service.  
Therefore, no competent medical evidence or opinion has been 
entered into the record which links or relates any such disorder 
to the veteran's period of active service, and service connection 
must therefore be denied.  See Hickson, supra.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the veteran 
has any chronic dysthymia with depression as a result of active 
military service.

The Board also notes that the only evidence of a relationship 
between dysthymia with depression and active military service is 
the veteran's own statements.  The Board appreciates the sincerity 
of the veteran's belief in the merit of his claim for service 
connection, however, it is well established that, as a layperson, 
he is not considered capable of opining, no matter how sincerely, 
that he developed dysthymia with depression as a result of his 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that dysthymia with depression was 
incurred as a result of military service.  The Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.

VI.  Whether new and material evidence has been submitted 
to reopen a claim for service connection 
for a heart disability claimed as tachycardia

In a March 1982 decision, the RO denied the veteran's claim of 
entitlement to service connection for a heart condition, claimed 
as tachycardia.  The appellant was notified and did not timely 
complete an appeal.

The evidence at the time of the March 1982 decision wherein the RO 
denied service connection for a heart disorder, claimed as 
tachycardia is reported below.  

Service medical records show that the veteran was seen with 
complaints of chest pain in February and March 1972.  Tenderness 
of the chest wall was noted.  There was no suggested of heart 
pathology.

VA examination report dated in February 1980 included a 
cardiovascular evaluation that revealed regular rhythm.  No 
murmurs and no thrills.  

VA treatment records dated in February 1982 show history of angina 
and irregular heart rate.  The veteran was diagnosed 
supraventricular tachycardia-resolved.  

Evidence submitted since the March 1982 rating decision wherein 
the RO denied service connection for a heart condition, claimed as 
tachycardia is reported below.

An electrocardiogram performed in October 1996 was normal.  

VA treatment records dated in March 1997 show that the veteran's 
cardiovascular was evaluated and revealed his heart had regular 
sinus rhythm with no gallop.  

Other VA medical records revealed treatment for heart pathology, 
including observation for a murmur.  VA hospitalization report 
dated in May 1998 revealed bradycardic at 48 beats, no gallops, 
murmurs, or rubs.

Radiographs dated in August 1998 of the chest revealed a clinical 
history, "question chest condition" but does not specify what type 
of chest malady that the veteran might have.  The cardiac 
silhouette had a normal size and configuration.  

VA treatment records dated in January 2001 show that the veteran 
was seen with complaints of chest pain and heart beating too fast.  
The diagnosis was chest pain.  An electrocardiogram performed in 
January 2001 was abnormal.  

In March 1982, the RO denied service connection for a heart 
disorder, claimed as tachycardia.  It was held that no heart 
problem was noted in service.  He was later told that no heart 
pathology was shown within 1 year of separation.  It was noted 
that he was seen in service for chest complaints, but there was 
not showing of a heart disorder.  The appellant was notified.  
Because the veteran did not express written disagreement with that 
rating decision within one year of receiving notification, the 
Board finds that the March 1982 decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring that VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result. 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2002)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after Aug. 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter without 
regard to the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new and 
material evidence has not been submitted to reopen the veteran's 
claim.  In the March 1982 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a heart 
disability, claimed as tachycardia.  At that time, the RO 
determined that a heart condition was not shown to have been 
incurred in or aggravated by active service.  He was subsequently 
informed that no heart disorder was shown within 1 year after 
separation.  It was also reported that he had been treated for 
chest complaints in service, but that there was no showing during 
that treatment that he had a heart disorder.

Since that decision, a substantial number of documents have been 
associated with the claims folder, including numerous private and 
VA medical records.   

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of service 
connection for heart disability claimed as tachycardia.  The new 
medical evidence continues to show that the veteran complains of 
chest pain and rapid heart beats.  They do not link any post 
service symptomatology to service in any way and are not 
considered new and material evidence.  See Cox v. Brown, 5 Vet. 
App. 95 (1993).

The Board stresses that although the records submitted since the 
1982 decision are "new" in the sense that they were not previously 
of record, most of the records are cumulative and redundant.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  The records document 
ongoing treatment for chest pain that had been previously 
diagnosed as supraventricular tachycardia.  The new records also 
reveal a diagnosis of hypertension.  However, the records fail to 
show that the veteran had onset of hypertension or any other 
cardiac pathology within one year of his 1972 discharge.  Thus, 
these records, while not exact copies, merely duplicate evidence 
already contained elsewhere in the claims file and the Board 
considers these to be not "new" within the meaning of 38 C.F.R. § 
3.156.

Of the veteran's hearing testimony and contentions aired since 
March 1982, they primarily repeat the veteran's contentions that 
were raised previously asserting that his heart problems began 
during active service when he experienced his increased heart 
beating.  Even if new, his statements are not material because the 
veteran is a layperson.  Consequently, he is not competent to make 
a medical diagnosis or to render a medical opinion relating a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

In short, for the reasons and bases set forth above, the Board 
finds that the evidence submitted since the March 1982 rating 
decision does not constitute new and material evidence sufficient 
to reopen the claim of entitlement to service connection for a 
heart disability claimed as tachycardia.  Thus, the benefits 
sought on appeal must be denied.


ORDER

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for a left ankle disability is 
denied.  

Entitlement to service connection for dysthymia with depression is 
denied. 

Since new and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart disability, 
claim as tachycardia, that claim is denied


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for PTSD.  

The record in this case shows that the veteran served in the 
Marine Corps and received the Vietnam Cross of Gallantry.  The 
veteran's military occupational specialty shows that he served as 
an auto mechanic in Vietnam.  The personnel records show that he 
participated in operations against the enemy in an unspecified 
capacity.  The veteran has reported that while stationed in 
Vietnam his base came under mortar and sniper attack.  He also 
reported that he witnessed the death of a friend in Dang Hi.  He 
provided the last name Coy.  VA treatment record dated in April 
2002 revealed a positive PTSD screen.   

Since it does not appear that appellant has been afforded a VA 
psychiatric examination specifically to determine whether he has a 
post-traumatic stress disorder and, if so, its etiology, it is the 
Board's opinion that such an examination should be arranged.

As the matter of entitlement to a TDIU is inextricably intertwined 
with the issue of entitlement to service connection for PTSD, the 
Board will defer that issue until the development of the PTSD 
claim is completed.  In this regard, RO should adjudicate the 
service connection claim for PTSD prior to the Board's final 
determination of the total rating based on individual 
unemployability claim on appeal.  See Harris v Derwinski, 1 Vet. 
App. 80 (1991).

Additionally, while the case is in remand status the RO should 
provide appropriate notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) codified, in pertinent part, at 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case is REMANDED for the following:

1.  Ensure compliance with the duty to notify and the duty to 
assist provisions of the Veterans Claims Assistance Act of 2000, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, to include the 
most recent Court cases and other legal precedents.  The duty to 
notify includes notice of any information or evidence, not 
previously provided to VA that is necessary to substantiate the 
claim.  This notice should include a letter outlining the 
provisions of 38 C.F.R. § 3.304(f) and soliciting appropriate 
evidence.  He should be provided an opportunity to submit any 
evidence described.

2.  The veteran and his representative are herein notified that 
they should provide information concerning any psychiatric 
treatment that has been administered to the veteran.  The RO 
should make a specific request of the appellant.  Thereafter, 
efforts should be undertaken to obtain clinical records of any 
treatment identified.  The appellant's assistance in obtaining the 
records should be solicited as indicated.  VA records should be 
obtained by the RO.  To the extent there is an attempt to obtain 
additional records, efforts should be documented in the claims 
file.

3.  Thereafter, the RO should arrange a VA psychiatric examination 
to determine the nature and etiology of any acquired post-
traumatic stress disorder presently manifested.  The examiners 
should review the entire claims folder and express an opinion, 
with degree of probability expressed in terms of is it at least as 
likely as not, as to: (1) What is the approximate date of onset of 
any acquired psychiatric disorder that may be currently manifested 
and its etiology; (2) is a post-traumatic stress disorder 
currently manifested, and (3) if a post-traumatic stress disorder 
is currently manifested, is it etiologically related to veteran's 
active service?  The examination report should contain a social, 
industrial, and military history, as well as clinical findings 
upon which the diagnosis is based, and provide an adequate 
rationale for the medical conclusions, including with regard to 
the sufficiency of the claimed stressors.

In the event any additional examination/diagnostic studies (such 
as psychologic examination/testing) are medically deemed necessary 
to determine the etiology of the claimed disability, then these 
should be accomplished.  In making this determination, the 
examiners should consider any research information provided; and 
utilize the nomenclature regarding post-traumatic stress disorder 
set forth in the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  See 
38 C.F.R. § 4.130 (2003).  See also Cohen v. Brown, 10 Vet. App. 
128, 139- 142 (1997).  If these matters cannot be medically 
determined without resort to mere conjecture, this should be 
commented upon by the examiners in their report(s).

4.  After completion of the requested development, the RO should 
review the veteran's remaining claims on the basis of all the 
evidence of record.  If the action taken remains adverse to the 
veteran in any way, he and his representative should be furnished 
an appropriate Supplemental Statement of the Case (SSOC).

The SSOC should additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the veteran fails to appear for 
a scheduled examination.  In such case, the RO should include a 
copy of the notification letter in the claims file as to the date 
the examination was scheduled and the address to which 
notification was sent.

The SSOC should additionally include a discussion of all evidence 
received since the last statement of the case was issued.  The 
veteran and his representative should then be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



